Title: To George Washington from Christopher Richmond, 27 May 1785
From: Richmond, Christopher
To: Washington, George



Sir
Annapolis 27th May 1785

I had the honor of receiving your Letter of the 19th this day. Since I transmitted the List John Allen Thomas has subscribed for two Shares. I will take the first opportunity of informing him of what is further to be done by him, in order to the having his subscription established. I have the Honor to be your Excellencys obedient humble servt

Chrisr Richmond

